Ames, J.
A confession by a party charged with a crime ia competent evidence against him, unless it was improperly obtained. It does not appear that in the case of this defendant any promise was made to him, or anything said or done to operate upon his fears, beyond the simple fact of his arrest. In answer to his inquiry what he had better do, the witness declined to give him any advice, but left him wholly to his own judgment. The alleged confession was therefore competent. It was for the jury to judge of its weight and effect under all the circumstances. See Commonwealth v. Cuffee, ante, 285. Exceptions overruled.